
	
		II
		112th CONGRESS
		1st Session
		S. 364
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Mr. Pryor (for himself,
			 Mr. Brown of Massachusetts, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a
		  new Small Business Savings Account.
	
	
		1.Establishment of Small
			 Business Savings Accounts
			(a)In
			 generalSubpart A of part I of subchapter D of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 408A the
			 following new section:
				
					408B.Small
				Business Savings Accounts
						(a)General
				ruleExcept as provided in
				this section, a Small Business Savings Account shall be treated for purposes of
				this title in the same manner as an individual retirement plan.
						(b)Small Business
				Savings AccountFor purposes of this title, the term Small
				Business Savings Account means a tax preferred savings plan which is
				designated at the time of establishment of the plan as a Small Business Savings
				Account. Such designation shall be made in such manner as the Secretary may
				prescribe.
						(c)Treatment of
				contributions
							(1)No deduction
				allowedNo deduction shall be allowed under section 219 for a
				contribution to a Small Business Savings Account.
							(2)Contribution
				limit
								(A)In
				generalThe aggregate amount of contributions for any taxable
				year to all Small Business Savings Accounts maintained for the benefit of an
				individual shall not exceed $10,000.
								(B)Aggregate
				limitationThe aggregate of the amounts which may be taken into
				account under subparagraph (A) for all taxable years with respect to all Small
				Business Savings Accounts maintained for the benefit of an individual shall not
				exceed $150,000.
								(C)Cost of living
				adjustmentThe Secretary shall adjust annually the $10,000 amount
				in subparagraph (A) for increases in the cost-of-living at the same time and in
				the same manner as adjustments under section 415(d); except that the base
				period shall be the calendar quarter beginning July 1, 2011, and any increase
				which is not a multiple of $500 shall be rounded to the next lowest multiple of
				$500.
								(3)Contributions
				permitted after age 701/2Contributions to a
				Small Business Savings Account may be made even after the individual for whom
				the account is maintained has attained age 701/2.
							(4)Rollovers from
				retirement plans not allowedA taxpayer shall not be allowed to
				make a qualified rollover contribution to a Small Business Savings Account from
				any qualified retirement plan (as defined in section 4974(c)).
							(d)Distribution
				rulesFor purposes of this title—
							(1)General
				rules
								(A)Limitations on
				distributionsAll qualified distributions from a Small Business
				Savings Account—
									(i)shall be limited
				to a single business, and
									(ii)must be
				disbursed not later than the last day of the 5th taxable year beginning after
				the initial disbursement.
									(B)Exclusions from
				gross incomeAny qualified distribution from a Small Business
				Savings Account shall not be includible in gross income.
								(2)Qualified
				distributionFor purposes of this subsection, the term
				qualified distribution means any payment or distribution made for
				operating capital, the purchase of equipment or facilities, marketing,
				training, incorporation, and accounting fees.
							(3)Nonqualified
				distributions
								(A)In
				generalIn applying section 72 to any distribution from a Small
				Business Savings Account which is not a qualified distribution, such
				distribution shall be treated as made from contributions to the Small Business
				Savings Account to the extent that such distribution, when added to all
				previous distributions from the Small Business Savings Account, does not exceed
				the aggregate amount of contributions to the Small Business Savings
				Account.
								(B)Treatment of
				amounts remaining in accountAny remaining amount in a Small
				Business Savings Account following the date described in paragraph (1)(A)(ii)
				shall be treated as distributed during the taxable year following such date and
				such distribution shall not be treated as a qualified distribution.
								(4)Rollovers to a
				Roth IRASubject to the application of the treatment of
				contributions in section 408A(c), distributions from a Small Business Savings
				Account may be rolled over into a Roth
				IRA.
							.
			(b)Excess
			 contributionsSection 4973 of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new subsection:
				
					(h)Excess
				contributions to Small Business Savings AccountsFor purposes of
				this section, in the case of contributions to all Small Business Savings
				Accounts (within the meaning of section 408B(b)) maintained for the benefit of
				an individual, the term excess contributions means the sum
				of—
						(1)the excess (if
				any) of—
							(A)the amount
				contributed to such accounts for the taxable year, over
							(B)the amount
				allowable as a contribution under section 408B(c)(2) for such taxable year,
				and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
							(A)the distributions
				out of the accounts for the taxable year, and
							(B)the excess (if
				any) of—
								(i)the maximum
				amount allowable as a contribution under section 408B(c)(2) for such taxable
				year, over
								(ii)the amount
				contributed to such accounts for such taxable
				year.
								.
			(c)Conforming
			 amendmentThe table of sections for subpart A of part I of
			 subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 408A the following new
			 item:
				
					
						Sec. 408B. Small Business Savings
				Accounts.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
